 Case 3:20-mc-00005-REP Document 28 Filed 03/12/20 Page 1 of 3 PageID# 962



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


In Re Subpoena To Twitter, Inc.       )
______________________________________)
                                      )
                                      ) Misc. Case No. 3:20-mc-00005-REP
TREVOR FITZGIBBON,                    )
                                      )
             Plaintiff,               )
                                      ) Civil Action No. 3:19-cv-477-REP
       vs.                            )
                                      )
                                      )
JESSELYN A. RADACK,                   )
                                      )
             Defendant.               )


                     CONSENT MOTION FOR EXTENSION OF TIME

       COMES NOW Defendant Jesselyn A. Radack (“Radack”), by counsel, and files this

Consent Motion for Extension of Time, to and including March 27, 2020, within which to file her

reply brief in support of her Motion to Quash Subpoena, and in support thereof, states as follows:

       1.       On December 23, 2019, Plaintiff issued a Subpoena (the “Subpoena”) to Twitter,

Inc. (“Twitter”). The Subpoena purports to compel Twitter to produce documents at Plaintiff

counsel’s office located in Charlottesville, Virginia, which is within the Western District of

Virginia.

       2.      On February 4, 2020, Twitter filed a Motion to Quash the Subpoena in the US

District Court for the Western District of Virginia.

       3.      On February 19, 2020, Radack filed a Motion to Quash the Subpoena to Twitter

which joined, adopted, and incorporated the arguments made by Twitter in their Motion to Quash.




                                                 1
    Case 3:20-mc-00005-REP Document 28 Filed 03/12/20 Page 2 of 3 PageID# 963



           4.       On March 10, 2020, Plaintiff filed an untimely Opposition to Radack’s Motion to

Quash. 1

           5.       Radack’s reply brief in support of her Motion to Quash is due on March 16, 2020.

           6.       Undersigned counsel requests an extension of time so that she will have sufficient

time to respond to the issues raised in Plaintiff’s Opposition to Defendant Radack’s Motion to

Quash Subpoena. Undersigned counsel has a surgery scheduled on March 12, 2020 and as a result

requests that the time be extended until March 27, 2020, for the reply brief to be filed. No deadlines

in this case will be affected by granting this requested extension.

           7.       Counsel for Plaintiff has indicated his consent to the requested extension of time.

           WHEREFORE, Defendant Jesselyn A. Radack, requests this Court enter an order

extending time within which she may file a reply brief in support of her Motion to Quash to and

including March 27, 2020.



Dated: March 12, 2020


                                                       Respectfully submitted,


                                                       __/s/ D. Margeaux Thomas________________
                                                       D. Margeaux Thomas (VSB #75582)
                                                       The Thomas Law Office PLC
                                                       11130 Fairfax Blvd., Suite 200-G
                                                       Fairfax, VA 22030
                                                       Telephone: 703.957.2577
                                                       Facsimile: 703.957.2578
                                                       Email: mthomas@thomaslawplc.com
                                                       Counsel for Defendant Jesselyn A. Radack




1
    Plaintiff’s Opposition brief was due on March 4, 2020.

                                                             2
 Case 3:20-mc-00005-REP Document 28 Filed 03/12/20 Page 3 of 3 PageID# 964



                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               3
